United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-498
Issued: July 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2008 appellant filed a timely appeal from an August 6, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his claim for an
employment-related injury and a September 25, 2008 decision denying further merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established that he sustained a left knee injury in
the performance of duty; and (2) whether the Office properly denied his request for
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a). On appeal appellant contends that
his pain worsened and his range of motion decreased during his workweek.
FACTUAL HISTORY
On June 23, 2008 appellant, then a 53-year-old postal clerk, filed an occupational disease
claim (Form CA-2) alleging that he sustained a left knee degenerative condition and a torn

meniscus. He claimed that he worked on a concrete reinforced industrial tile floor for over 26
years and that his duties required repetitive bending. Appellant became aware of his knee
condition in June 2006 and realized it was related to his employment in July 2006. The
employing establishment controverted the claim.
Appellant submitted medical records dated July 16, 2006 through March 13, 2008 from
his treating physician, Dr. Roger G. Wilber, a Board-certified orthopedic surgeon. On July 27,
2006 Dr. Wilber relayed appellant’s statements that he had experienced left knee pain for
approximately two weeks, with some stiffness, cracking and tightness in the knee. Physical
examination revealed fairly marked crepitus associated with patellofemoral motion on the left
side, tightness in the posterior aspect of his knee and a range of motion from 0 to 125 to 130
degrees. X-rays demonstrated mild degenerative changes and a small osteophyte on the lateral
femoral condyle. Dr. Wilber opined that appellant had early degenerative changes in the knee
and more than likely a standard degenerative meniscus tear and a Baker’s cyst. Appellant
underwent left knee arthroscopy in September 2006.
In a November 9, 2006 medical report, Dr. Wilber stated that appellant was status post
left knee arthroscopy and noted appellant’s reports of occasional flare-ups that prevented him
from actively fulfilling his job duties. On March 13, 2008 he diagnosed chrondromalacia of the
patella and early osteoarthritic changes in appellant’s left knee. Dr. Wilber noted appellant’s
belief that his conditions were aggravated by work. He opined that there was not much that
could be done as appellant was not yet a surgical candidate.
In a medical report dated August 9, 2007, Dr. Wilber’s brother, Dr. John H. Wilber, a
Board-certified orthopedic surgeon, stated that appellant was almost a year out from his
arthroscopic surgery. The procedure noted a mensical tear and some arthritis involving the
patellofemoral joint and medial joint line. Dr. John H. Wilber opined that appellant’s current
symptoms were more related to those conditions than to a new incident.
By letter dated July 1, 2008, the Office notified appellant of the deficiencies in his claim
and requested he submit additional medical evidence.
Appellant resubmitted the July 27, 2006 report of Dr. Roger Wilber and a
contemporaneous magnetic resonance imagining (MRI) scan of the left knee revealing a tear of
the posterior horn and body of the medial meniscus, patellofemoral and medial compartment
osteoarthritic changes and a Baker’s cyst with partial rupture. In a September 28, 2006 report,
Dr. Wilber stated that appellant was seen for an evaluation of his knee status post arthroscopy.
He stated that he had two large grooves in the patellofemoral cartilage on the trachlear side in
addition to the condylar changes and meniscal tear. Dr. Wilber advised that appellant would take
three weeks off from work before returning to full duties.
By decision dated August 6, 2008, the Office denied appellant’s claim. It accepted that
appellant’s employment required him to walk on concrete floors and bend repetitively and that
he was diagnosed with osteoarthritis and meniscal tears of the left knee. However, the Office
found that he did not establish a causal relationship between his employment and his left knee
condition.

2

On September 15, 2008 appellant filed a request for reconsideration of the merits. He did
not submit any evidence or argument in support of his request.
By decision dated September 25, 2008, the Office denied appellant’s request for
reconsideration finding that he did not submit any additional relevant evidence or advance a new
legal argument.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant’s employment duties included walking on concrete
floors and repetitive bending. The issue is whether appellant established that he sustained a left
knee injury causally related to these work factors. The Board finds that he has not met his
burden of proof.
Appellant submitted treatment records from Dr. Roger Wilber dated July 16, 2006
through March 13, 2008. Dr. Wilber diagnosed degenerative changes and a meniscal tear in the
left knee. However, he did not provide any opinion on causal relationship. On March 13, 2008
Dr. Wilber noted appellant’s belief that his condition was aggravated by work.8 He did not
address how working on concrete floors or bending would have cause or contribute to the
degenerative changes found on examination or the need for surgery. Because Dr. Wilber never
provided a rationalized medical opinion explaining how appellant’s left knee condition was
related to his employment, the Board finds that his medical reports are insufficient to establish
that appellant sustained an injury causally related to his employment.9
The July 27, 2006 MRI scan report and an August 9, 2007 medical report from
Dr. John H. Wilber are similarly deficient as they do not address causation.10 He stated that
appellant’s current symptoms were more related to his previous meniscal tear and patellofemoral
and medial joint disease than to a new incident. Dr. Wilber did not address how walking on
concrete floors at work would cause or contribute to the diagnosed degenerative changes found
on examination.11
On appeal, appellant noted that his symptoms decreased if he took two or more days off
work but immediately returned once he began to work. In order to establish a compensable
injury, he is required to provide medical evidence addressing the causal relationship between his
left knee condition and his employment.12
Absent rationalized medical evidence from a physician, appellant has not met his burden
of proof to establish that his left knee condition is causally related to factors of his federal
employment.

8

See Edgar G. Maiscott, 4 ECAB 558 (1952) (appellant’s subjective symptoms and self-serving declarations do
not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature to establish the fact of injury
as alleged).
9

See Victor J. Woodhams, supra note 7.

10

See Donald T. Pippin, 54 ECAB 631 (2003).

11

See Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

12

See Victor J. Woodhams, supra note 7.

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act13 does not entitle a claimant to a review of an Office decision
as a matter of right. This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.14 The Office, through regulations,
has imposed limitations on the exercise of its discretionary authority under section 8128(a).15
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,16 the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.17 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.18 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.19
ANALYSIS -- ISSUE 2
Appellant did not submit any evidence with his reconsideration request, nor did he
advance a legal argument not previously considered or show that the Office erroneously
interpreted or applied a specific point of law. Because appellant did not meet the requirements
set forth under section 8128(a) of the Act,20 the Board finds that the Office properly denied
further merit review.
CONCLUSION
The Board finds that appellant did not establish that he sustained a left knee condition in
the performance of duty. The Board also finds that the Office properly denied appellant’s
request for reconsideration of the merits under section 5 U.S.C. § 8128(a).

13

5 U.S.C. §§ 8101-8193.

14
15

Id. at § 8128(a).
Annette Louise, 54 ECAB 783, 789-90 (2003).

16

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(2).

18

Id. at § 10.607(a).

19

Id. at § 10.608(b).

20

5 U.S.C. § 8128(a).

5

ORDER
IT IS HEREBY ORDERED THAT the September 25 and August 6, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

